OFFICE OF-I-HE ATTORNEYGENERALOFTEXAS
                   AUSTIN


                                        April 8, l.9~
ur.~,clnna L. Johnson, A&n% 8, 1939, Page 2




      *BssistanceFoml, in Savor of the helm3 or legalrepwaen-
      tatives of the deceased, or 5x1favor Op the person or per-
      sons owning the burial account (prooi'of tbe existencea&l
      justice of such account to be made to said Cemptrollerunder
      oath in such fom as he nay Pequire)~ said warrant te be
      used for the purpose of pwlng the burial expenses ef the
      dC%OCaSed.
         XECTSOH 2. The fact that a pziatnumber of the persons
      reeeivlngbenefit under the Texas Old Age AssistanceLaw




      mrsott8d.m                                   .. . ..:.




 @lYbeet&     1lw..,......a
kr. Lclmd L. Johnson, A~il 8, 1939, %Q       3



    *regulationsas zay be deeziczlby the Legislatureexpedient,
    for old-age assistanceand for the payment of same not to
    exceed Fifteen Dollars ($16) par month each to actual bana
    fide citizens of T-s who are over the age of sixty-fim
    (85) years; pr~id~~~;~g      z;mbs    u%%nal, fmd nd
    babUXla1 drunkaM                      ihUQUH,lUld?lO~
    Pate OS any state-supported inst*tution, while euch inmate,
    shall be eli@ble for such old-age assistance pmvide%
    further that the requirementsfor length of tL3 of actual
    res%denceiaSexassball
    dnring the a=3 (9)
    e&lolI.far old-age ~aasl
    ptPl#a@late4p




=Jym*.      .
          ie am3 also of the oplnlon that l&se Bill .Be. 060 ala tin-
0&t1tutlonal under ArtlolS a, 8eotlon .a$, at tho 0oIl8t1tiltloIl
of the Btate of T@ixas,rhiuh reds a6 f0llOVs: ._                        >

             'X0 bill, (exe6 genwal apgcopdet&5nWlls,        uhieh'
         nay einbraoethe trarPous eubjeots an& soaounts~ for eml
         onqmountofvhlchmou3ys       areappre&at~)sIudlo0n-
         tain more t&an We isubjeat, lrfiich s&U1 be eqPesse&:ia
         its title. But 3s aslyedb ject 8hall be mbmawi    in an
&lx-.
    X~,claML.'JoLnson,A&l    '8,lQ38, Pa@2 4




        'act, which shall not be expressedin tho title, such
        act shall bo void only as to so much thereof, as shall
        not be so express&i.*
             The title of House Bill No. 960 does not exp%ss the gub-
ject of the bill. The title states that the act proptiesPar an Old
A& ;gFl      Fund, whereas no suoh fu+ is providedfor in the body of
             There 1s ll~notice given XXIthe title to the bill that
the billilpmvidesfor a diyersion of part of the Texas Old Age As-
sistanoeFund for the gqazent of the burial cxpcnses of personsrho
~~~~~~~OldAgeAsslstanae              rells. EClnoethispmvlsionem-
                       tieoftheblll audnoreat3ona8lenotieethere-
                  T itle, the bill 88 alear da v%ola~~oP
of IS c;Iven in the                                             Artiela
sD f33aw 36,0r the amiutw.Omr




                         Texashemxl~gcmfldeilfor,andforr
       pzrposeofdetrsJingtheex        88 of W
       A~t$a'~~iisharelryOreat r and est8bliehe(l   .a slm@al
                   lhasvry of the *ate at Texas,   to be kept.
       by the State Z-ream   separate and apart from all othf3r
       f%mds, axxito be .WOWZIae'the *Texas Old A@3 Aaskstanue
       Fund*, and for the plrrpoeesabove set out ther3 Is hwo-

       .necessary,~fti the fieoal year endin   Au2W.i 31, 1937.
       mmi.dedthatlfthefurrdis      lnautfLoientto pay all
       grants in full, the 8800 shall bQ m   pro rata based
       ont+eemount grsllGedtOeaehree+e*.w
            since the !Cw Old Age AssietanceFLma is created ati
establishedby statute as a spc+.al Fred to prohile Piaancial aid
to ag3d oit~lzens,  its d%vem3lon to the difTerent plrpse of the
psgmont   of burial costs would + a tiolation of Article VIII,
Sectlon7s    quoteaabwe.